Name: Commission Regulation (EC) No 32/2002 of 9 January 2002 correcting Regulation (EC) No 13/2002 amending Regulation (EC) No 713/2001 on the purchase of beef under Regulation (EC) No 690/2001
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  animal product
 Date Published: nan

 Avis juridique important|32002R0032Commission Regulation (EC) No 32/2002 of 9 January 2002 correcting Regulation (EC) No 13/2002 amending Regulation (EC) No 713/2001 on the purchase of beef under Regulation (EC) No 690/2001 Official Journal L 006 , 10/01/2002 P. 0037 - 0038Commission Regulation (EC) No 32/2002of 9 January 2002correcting Regulation (EC) No 13/2002 amending Regulation (EC) No 713/2001 on the purchase of beef under Regulation (EC) No 690/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 2345/2001(2),Having regard to Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(3), as amended by Regulation (EC) No 2595/2001(4), and in particular Article 2(2),Whereas:(1) Commission Regulation (EC) No 13/2002(5) opened the purchase of beef under Regulation (EC) No 690/2001 in a number of Member States.(2) An error has been discovered in the Annex to the abovementioned Regulation. The Regulation in question should therefore be corrected,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 13/2002 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 5 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 95, 5.4.2001, p. 8.(4) OJ L 345, 29.12.2001, p. 33.(5) OJ L 3, 5.1.2002, p. 36.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAEstado miembro/Medlemsstat/Mitgliedstaat/Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã /Member State/Ã tat membre/Stati membri/Lidstaat/Estado-Membro/JÃ ¤senvaltiot/MedlemsstatBelgique/BelgiÃ «DeutschlandÃ sterreichNederlandIrelandEspaÃ ±aFrancePortugalSverigeLuxembourg